DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24, 30, 36 are objected to because of the following informalities:  
Claim 24: “an implant” should read “the implant”
Claim 30: “an implant” should read “the implant”
Claim 36: “an implant” should read “the implant”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his. invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation
“the body”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-26, 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (US 20170209192 A1).

However, Krauss et al. do not explicitly disclose the bone to be a rib bone or the cavity/opening being a thoracic cavity/opening. Krauss et al. does disclose in [0027] that the instrument can be sized to accommodate other bones, which includes the rib bone, which in turn, resides in the thoracic cavity of a patient. Therefore, one of ordinary skill in the art at the time of filing would utilize the instrument taught by Krauss et al. on a rib if needed as it has been disclosed that the instrument can be used on other bones. 
Regarding claim 22, Krauss et al. disclose the method of claim 21, further comprising: drilling a rib bore [0053, “pilot hole”] in the rib using the drill guide bore as a guide [0050-0053]. 
Regarding claim 23, Krauss et al. disclose the method of claim 22, further comprising: pivoting the drill guide to substantially align with arms of the placement tool while the drill guide is within the thoracic cavity [0033, “guide member 50, is a 
Regarding claim 24, Krauss et al. disclose the method of claim 23, further comprising: detaching the drill guide from the placement tool [0053, “drill guide is then removed from instrument”]; and attaching an implant fig. 6 (100) to the placement tool. 
	Regarding claim 25, Krauss et al. disclose the method of claim 24, further comprising: pivoting the implant to substantially align with the arms of the placement tool [0046]; and inserting the implant and the placement tool into the thoracic cavity [0046, 0047]. 
	Regarding claim 26, Krauss et al. disclose the method of claim 25, further comprising: aligning a bore of the implant [0053, “pilot hole”] with the rib bore; and inserting a fastener [0053, “second fastener”] through an anterior side of the rib bore and into the bore of the implant. 
	Regarding claim 28, Krauss et al. disclose the method of claim 26, further comprising: detaching the implant from the placement tool while the implant is within the thoracic cavity [0051]; and removing the placement tool from the thoracic cavity. 
	Regarding claim 29, Krauss et al. discloses a method of securing an implant to a rib bone [0027, “instrument can be sized to accommodate other bones”], the method of comprising: attaching a drill guide figs. 4 and 6 (50, 120) [0049, “drill guide is attached to guide/support member”] to a placement tool fig. 1 (100) [0033] ; pivoting the drill guide to substantially align with one or more arms fig. 2a (24, 34) of the placement tool 
	Regarding claim 30, Krauss et al. disclose the method of claim 29, further comprising: detaching the drill guide from the placement tool [0053, “drill guide is then removed from instrument”]; and attaching an implant to the placement tool [0053, “implant may then be applied by instrument”].	Regarding claim 31, Krauss et al. disclose the method of claim 30, further comprising: pivoting the implant to substantially align with the one or more arms of the placement tool [0046]; and inserting the implant and the placement tool into the thoracic cavity through the thoracic opening [0046, 0047]. 
	Regarding claim 32, Krauss et al. disclose the method of claim 31, further comprising: aligning a bore of the implant with the rib bore [0053 “pilot hole”]; and inserting a fastener through an anterior side of the rib bone and into the bore of the implant [0053, 0057, “fastener…fixation means”].
	Regarding claim 33, Krauss et al. disclose the method of claim 32, further comprising: detaching the implant from the placement tool while the implant is within 
	Regarding claim 34, Krauss et al. disclose a method of securing an implant to a rib bone [0027, “to accommodate other bones”], the method comprising: attaching a drill guide fig. 4 (50) to a placement tool [0033] fig. 1 (10); pivoting the drill guide to a placement tool; pivoting the drill guide to align with one or more arms fig. 2a (24, 34) of the placement tool [0034, 0044, “guide member includes a ring or annular portion… movable so as to engage the detents to lock ring portion in various angular orientations”]; inserting the drill guide and the placement tool into a thoracic cavity [0012, “such that the bone plate is placed adjacent to the bone”; pivoting the drill guide to align with a posterior portion of a rib; guiding a drill bit to the posterior portion of the rib using a drill guide bore of the drill guide fig. 7a (130) [0044]; and drilling a rib bore in the rib using the drill guide bore as a guide [0053, “pilot hole”]. 
	Regarding claim 35, Krauss et al. disclose the method of claim 34, further comprising: pivoting the drill guide to substantially align with the one or more arms of the placement tool [0034, 0044 “guide member includes a ring or annular portion… movable so as to engage the detents to lock ring portion in various angular orientations”] while the drill guide and the placement tool from the thoracic cavity; removing the drill guide and the placement tool from the thoracic cavity; and detaching the drill guide from the placement tool [0031, 0035]. 
	Regarding claim 36, Krauss et al. disclose the method of claim 35, further comprising: attaching an implant fig. 2c (100) to the placement tool [0053]; pivoting 
	Regarding claim 37, Krauss et al. disclose the method of claim 36, further comprising: aligning a bore of the implant with the rib bore [0052, 0053 “pilot hole”]; and inserting a fastener [0051, “fastener”] through an anterior side of the rib bore and into the bore of the implant. 
	Regarding claim 38, Krauss et al. disclose the method of claim 36, wherein the implant fig. 4 (100) includes an elongate body (see fig. below) comprising: a first portion and a second portion opposite the first portion (see fig. below); an implant bore extending through the first portion and partially into the second portion (see fig. below); and a placement tool interface extending into the body (see fig. below).

    PNG
    media_image1.png
    290
    351
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    527
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    309
    269
    media_image3.png
    Greyscale

	Regarding claim 39, Krauss et al. disclose the method of claim 38, wherein the placement tool includes: a handle fig. 1 (70) [0028]; a first arm fig. 2a (24) extending from the handle; and a second arm fig. 2a (34) extending from the handle with the first arm. 
Allowable Subject Matter
Claims 27, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775